                                                                                                FILED
                                                                                       2020 Jan-02 PM 04:10
                                                                                       U.S. DISTRICT COURT
                                                                                           N.D. OF ALABAMA


                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF ALABAMA
                            MIDDLE DIVISION

 CORDERRIUS WILSON,                           )
                                              )
        Plaintiff,                            )
                                              )
 v.                                           )   Case No. 4:18-cv-02064-KOB-HNJ
                                              )
 CAPTAIN MALONE, et al.,                      )
                                              )
        Defendants.                           )

                            MEMORANDUM OPINION
       The magistrate judge filed a report on November 12, 2019, recommending this

action be dismissed without prejudice, pursuant to 28 U.S.C. § 1915A(b)(1), for failing

to state a claim upon which relief can be granted. (Doc. 10). Although the magistrate

judge advised the plaintiff of his right to file specific written objections within fourteen

days, the court received no objections.

       Having carefully reviewed and considered de novo all the materials in the court

file, including the report and recommendation, the court hereby ADOPTS the

magistrate judge’s report and ACCEPTS the recommendation. In accordance with 28

U.S.C. § 1915A(b)(1), this action is due to be dismissed without prejudice for failing to

state a claim upon which relief can be granted.
A Final Judgment will be entered separately.

DONE and ORDERED this 2nd day of January, 2020.



                                 ____________________________________
                                 KARON OWEN BOWDRE
                                 UNITED STATES DISTRICT JUDGE




                                   2
